Citation Nr: 1112184	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  08-32 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating greater than 40 percent for degenerative disc disease, L5-S1.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1971 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 Regional Office (RO) in August, Maine rating decision, which granted entitlement to service connection for the Veteran's low back disability and assigned a 40 percent rating, effective from September 2006.

The Board notes the Veteran requested a hearing in his October 2008 substantive appeal form, but withdrew the hearing request in February 2011 and requested that the matter be sent directly to the Board for review.


FINDINGS OF FACT

1.  The Veteran's low back disability, to include degenerative disc disease at L5-S1, is manifested by pain, limitation of motion, and arthritis, confirmed by x-rays.

2.  Prior to October 16, 2009, lay evidence indicates and clinical evidence supports that the Veteran had radiating pain into the bilateral lower extremities, decreased reflexes, and slightly decreased muscle strength, but without loss of sensation or muscle atrophy.

3.  From October 16, 2009, lay evidence indicates and clinical evidence supports that the Veteran had radiating pain into the right lower extremity, decreased reflexes, and slightly decreased muscle strength, but without loss of sensation or muscle atrophy.

4.  The Veteran's low back disability does not present an exceptional or unusual disability picture.



CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 40 percent for degenerative disc disease at L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242 (2010).

2.  During the entire appellate time period, the criteria for a separate disability rating of 10 percent under DC 8520, but no more, for right lower extremity radiculopathy, with decreased reflexes and slightly decreased muscle strength, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8520 (2010).

3.  From September 13, 2006 through October 15, 2009, the criteria for a separate disability rating of 10 percent under DC 8520, but no more, for left lower extremity radiculopathy, with decreased reflexes and slightly decreased muscle strength, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8520 (2010).

4.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

In this case, the claims are "downstream" issues in that they arose from the initial grant of service connection.  Prior to the rating decision granting service connection, the RO issued a notice letter in May 2007 that fully satisfied the duty to notify provisions. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, 16 Vet. App. at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, 18 Vet. App. at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to him by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap, 21 Vet. App. at 118.  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a higher rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  In addition, the Veteran is in receipt of benefits from the Social Security Administration (SSA) due to his low back disability and records from SSA have been obtained and associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the bilateral knee claims.  As such, the Board finds that the evidence of record is sufficient to appropriately rate the Veteran's disability.

With respect to the Veteran's claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  

The RO provided the Veteran VA examinations in June 2007 and October 2009.  The VA examination reports are thorough and supported by VA and private treatment records.  The examinations discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  Specifically, the examinations provide sufficient information to assess the current severity of the Veteran's low back disabilities.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In that regard, the Board acknowledges that the October 2009 VA examination report noted evidence of pain on motion of the spine, but failed to note the degree of pain onset during the arc of motion.  The Board finds that a remand for additional examination would serve no useful purpose in this case as the Veteran's spine is currently rated at 40 percent and that a higher rating would require evidence of ankylosis or incapacitating episodes.  As the degree at which the Veteran has pain onset during the arc of motion would not afford the Veteran a higher rating than 40 percent, the Board concludes that a remand for additional VA examination due to the omission in the October 2009 VA examination report would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided); see also 38 C.F.R. § 19.31(b)(1).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claim for an increased initial rating, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999). 

As will be explained below, staged ratings are not appropriate because the severity of the Veteran's disabilities were consistent throughout the appellate time period, save for the radiculopathy symptoms of the left lower extremity, for which a staged rating is applied.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

The Veteran alleges his low back disability is more severe than currently rated.  His low back disability is rated under DC 5242 for degenerative arthritis of the spine.  38 C.F.R. § 4.71a, DC 5242.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2010). 

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4).  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,455 (August 27, 2003) (Supplementary Information).

Spine conditions rated under DC 5243, for intervertebral disc syndrome, may be rated alternatively based on incapacitating episodes.  The criteria provide for a 10 percent rating where intervertebral disc syndrome is manifested with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate diagnostic codes if it would result in a higher combined evaluation for the disability.

In short, the only diagnostic criteria that provides for a rating greater than 40 percent, requires a medical finding of ankylosis of the spine or that the low back disability caused incapacitating episodes amounting to at least six weeks over a 12 month period.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

Following a review of the available evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the evidence does not warrant a rating greater than 40 percent under any of the spine DCs.

The Veteran sought treatment for low back pain on multiple occasions in service that was diagnosed as muscle strain.  After service, an April 1998 x-ray showed advanced disc space narrowing at L5-S1.  Treatment records from 2002 through July 2004 indicate no back pain or other symptoms.  However, July 2004 statements from the Veteran and his sister from July 2004 indicate ongoing complaints of back pain.  The Veteran's sister indicated that he was able to walk, mow the yard, clean the house, and do the laundry and cooking.  At that time, the Veteran reported daily walks and that he regularly fished and attended church services, but that he had problems with lifting, standing, squatting, and kneeling for extended periods.

In October 2004, the Veteran reported worsening back pain over the previous 2 months on extended sitting or standing.  The Veteran denied radiating pain.  In April 2005, the Veteran had noted loss of range of motion of the back, without specific measurements provided, as well as loss of vibratory sensation of the feet but normal reflexes and light touch.  An August 2005 treatment record noted fair range of motion of the back that was pain free.  Another treatment record that month recommended an exercise program to lose weight, but the Veteran subsequently reported that extended walking caused increased back pain.  In April 2006, the Veteran reported tingling in the hands and feet.  In August 2006, a treatment record noted that the Veteran's back pain was well controlled on pain medication, but a letter from the same treating VA physician later that month noted that his back pain continued to get worse and was interfering with activities of daily living.  

A September 2006 medical assessment was completed to better evaluate the Veteran's claim for SSA benefits.  Based on x-rays and physical examination, the evaluator concluded the Veteran was able to sit, stand, or walk for about 30 minutes without interruption.  The back problems prevented lifting over 5 pounds.  

The Veteran was afforded a VA examination in June 2007.  The examiner noted review of the claims file and medical record.  The Veteran denied bowel or bladder problems other than urinary frequency and nocturia.  The Veteran complained of leg or foot weakness, erectile dysfunction, numbness, paresthesias, and unsteadiness.  In addition, he reported fatigue, decreased motion, stiffness, weakness, spasms, and pain with sitting or activity.  The pain was described as radiating out to both hips and legs that was sharp and burning.  The Veteran also noted severe flare-ups every 2 to 3 weeks that would last for several minutes.  The Veteran denied any incapacitating episodes in the previous 12 months, observing that lying in bed sometimes made the pain worse.  The Veteran noted going to the emergency room once in the previous 12 months for his back and that the pain from that incident lasted multiple days.  He stated that he was limited in walking to about a quarter of a mile.  On examination, there was evidence of spasm, guarding, pain with motion, tenderness, and weakness bilaterally, but no evidence of atrophy of the back muscles.  The above resulted in an antalgic gait.  Muscle strength testing was 4 out of 5, with normal tone and no atrophy.  Vibration, pinprick, light touch, and position sense was normal bilaterally.  Knee jerk was hypoactive on the left and ankle jerk was hypoactive bilaterally.  Range of motion testing showed flexion from 0 to 20 degrees with pain at 20 degrees, extension from 0 to 15 degrees with pain at 15 degrees, lateral flexion from 0 to 15 degrees with pain at 15 degrees bilaterally, and rotation from 0 to 20 degrees with pain at 20 degrees bilaterally.  There was no additional loss of motion on repetitive use.  The examiner noted the Veteran was uncomfortable during the examination with extended sitting, bending, or standing.  X-rays showed degenerative disc disease and small joint arthritis at L5-S1.  The Veteran reported that his back caused occupational problems, including difficulty lifting and carrying due to lack of stamina, weakness, fatigue, and pain.  The effects on the Veteran's usual daily activities was moderate with respect to chores, shopping, exercise, recreation, and traveling; mild with respect to dressing; prevented sports; and had no effect on feeding, bathing, and grooming.

The Veteran was afforded another VA examination in October 2009.  The examiner noted review of the claims file and medical records.  The Veteran reported urinary frequency, nocturia, erectile dysfunction, numbness, paresthesias, decreased motion, stiffness, weakness, spasms, and pain radiating into the right hip and down to the toes.  The Veteran denied leg or foot weakness or fatigue, but reported severe weekly flare-ups of pain that lasted for hours and limited activities and mobility.  The Veteran denied any incapacitating episodes.  He noted being able to walk more than a quarter mile, but less than a mile.  The Veteran had an antalgic gait on examination, with no evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness on the left, but pain with motion and tenderness on the right.  Lower extremity muscle strength testing was 4 out of 5 bilaterally.  Vibration, pinprick, light touch, and position sense were normal.  Knee jerk and ankle jerk were hypoactive bilaterally.  The Veteran's range of motion was 0 to 40 degrees of flexion, 0 to 10 degrees of extension, 0 to 10 degrees of left lateral flexion and rotation, and 0 to 15 degrees of right lateral flexion and rotation.  On repetitive motion, the Veteran's forward flexion was reduced to 0 to 30 degrees due to pain.  As to the Veteran's usual daily activities, there were mild effects on chores, traveling, dressing, and toileting; moderate effects on recreation; severe effects on exercise and sports; and no effects on shopping, feeding, bathing, and grooming.  In addition, the Veteran reported pain in his right knee and right ankle that the Veteran believed was secondary to his back disability.  The examiner stated that x-rays would be obtained to determine whether there was a right knee or right ankle disability.  If not, the examiner opined that the pain was likely due to radiculopathy.

In short, the medical evidence simply does not indicate the Veteran's spine is ankylosed (frozen) or that his low back disability causes incapacitating episodes amounting to at least six weeks per year.  Moreover, with respect to ankylosis, multiple examinations have shown no evidence of atrophy of the back muscles and normal muscle tone, which demonstrates that the Veteran has movement of the spine and that he regularly utilizes his back muscles to move the spine.  With respect to incapacitating episodes, the Veteran denied any incapacitating episodes during both the June 2007 and October 2009 VA examinations.  During the June 2007 VA examination, the Veteran indicated seeking emergency treatment for his back on one occasion, but that in general lying in bed caused increased pain and, as such, prescribed bed rest was not helpful.  In addition, the objective medical evidence does not confirm he had ever been ordered by a physician to bed rest for an incapacitating episode related to his low back.  Thus, even assuming a diagnosis of intervertebral disc syndrome, the Veteran has not incurred incapacitating episodes of at least six weeks in the previous year sufficient to warrant a higher rating under DC 5243.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a if supported by objective medical evidence.  In this regard, the Board notes that disability ratings for diseases of the peripheral nerves under DC 8520 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120 (2010).  An 80 percent rating is assignable for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating may be assigned for incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy.  A 40 percent rating is assignable when moderately severe.  A 20 percent rating may be assigned when moderate.  A 10 percent rating may be assigned when mild.  38 C.F.R. § 4.124a, DC 8520 (2010). The Board observes that the words "slight", "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Board notes that the Veteran has reported varying symptoms and locations of lower extremity problems.  In April 2005 there was noted loss of vibratory sensation of the feet on examination.  In April 2006, the Veteran reported tingling in the feet.  During the June 2007 VA examination, the Veteran indicated that he had radiating pain going from his back down to both hips and legs.  During the October 2009 VA examination, by contrast, the Veteran indicated pain radiating into the right lower extremity from the hip down to the toes.  The examiner opined that if there was not a right knee or right ankle disability, then the pain in the right lower extremity was likely due to radiculopathy.  Both VA examinations showed hypoactive ankle and knee jerks, but normal sensation.

Subsequent x-rays of the right ankle and right knee were negative and service connection on a secondary basis for disabilities of the right ankle and knee was denied in an August 2010 rating decision on the basis that there was no current diagnosed disability of either the right ankle or right knee.

Based on the foregoing evidence, the Board concludes that the Veteran warrants a separate single 10 percent rating for his neurological symptoms affecting his right lower extremity under DC 8520.  The Board notes that there is evidence of decreased vibratory sensation in the right lower extremity and tingling in the feet prior to the appellate time period.  Moreover, the October 2009 VA examiner specifically attributed the right lower extremity pain to radiculopathy if testing did not establish a specific disability of the right ankle or right knee.  As noted above, subsequent diagnostic testing showed no evidence of a right ankle or right knee disability.  Given the Veteran's multiple reports of lower extremity neurological  problems preceding and during the appellate time period, the Board concludes that the 10 percent rating under DC 8520 for the right lower extremity is applicable for the entire period on appeal.

Moreover, the Board concludes that the Veteran's right lower extremity radiculopathy symptoms are no greater than mild, thus a rating greater than 10 percent under DC 8520 is not warranted.  Specifically, during the June 2007 and October 2009 VA examination, the Veteran did exhibit some slight muscle weakness and hypoactive reflexes in the right lower extremities, but there was no evidence of muscle loss or atrophy and the Veteran had normal sensation.  Thus, the Veteran reports radiating pain in the right lower extremity and there is objective evidence of decreased reflexes and slight muscle weakness in the right lower extremity.  There is not, however, evidence of diminished sensation, atrophy, or loss of muscle tone.  In short, the medical evidence as a whole supports a disability picture consistent with no more than mild incomplete paralysis of the right sciatic nerve.  

In addition, the Board finds that from September 13, 2006 through October 15, 2006, a separate 10 percent rating is also warranted for the Veteran's left lower extremity radiculopathy symptoms.  As noted above, the Veteran had decreased vibratory senses in the left lower extremity in April 2005 and reported tingling in the feet in April 2006.  During the June 2007, he reported pain radiating from the back down the bilateral lower extremities and there was evidence of decreased reflexes and minimal muscle weakness in the left lower extremity.  A rating higher than 10 percent is not warranted for this time period because there was no evidence of muscle atrophy and the Veteran had normal sensation on examination.  Given the foregoing, the medical evidence as a whole supports a disability picture consistent with no more than mild incomplete paralysis of the left sciatic nerve.

From October 16, 2009, no compensable rating for left lower extremity radiculopathy is warranted.  As noted above, during the October 16, 2009 VA examination the Veteran explicitly denied left lower extremity radicular pain.  Given the Veteran's explicit denial of pain radiating to the left lower extremity and the absence of any diagnosis of left lower extremity radiculopathy or other neurological problem of the left lower extremity, a compensable rating from October 16, 2009 for left lower extremity radiculopathy is not warranted.

In making this determination as to a staged rating for left lower extremity radiculopathy, the Board has considered the applicability of laws and regulations regarding reduction of disability ratings.  The Board notes that the provisions of 38 C.F.R. § 3.105(e) pertaining to rating reductions are generally not applicable to staged ratings.  O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007).  In O'Connell, the United States Court of Appeals for Veterans Claims (Court) explained that in the context of staged ratings, requiring VA to first assign the higher disability rating and then halt adjudication in order to follow the provisions of 38 C.F.R. § 3.105(e) "would not further the underlying purpose" of that section.  Hence, the Court held that the notice requirements of 38 C.F.R. § 3.105(e) are not applicable to staged ratings before the Board.  Id. at 93-94.  Moreover, in Singleton v. Shinseki, 23 Vet. App. 376 (2010), the Court held that the procedural protections of 38 C.F.R. § 3.344, regarding the stabilization of disability evaluations, are inapplicable when the Board is retroactively assigning staged ratings.  Thus, the Board finds that the procedural protections of 38 C.F.R. § 3.344 and 38 C.F.R. § 3.105 are inapplicable since the present case involves retroactively assigned staged ratings.

As noted, Note 1 of the General Rating Formula for Diseases and Injuries of the Spine also provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.   In this case, the Veteran has not reported bowel and bladder impairment, other than urinary frequency and nocturia.  There is no evidence or suggestion that these problems are related to the Veteran's back disability.  Thus, the most competent evidence of record indicates that the Veteran does not have any bladder or bowel problems related to his low back disability.  

The Veteran's functional loss was considered.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. 202.  The VA examiners noted the Veteran has been unemployed since 2002, at least in part, due to his back disability.  Records from SSA support the Veteran's assertion that he has been unemployed since 2002 due to his back disability.  In addition, the October 2009 examiner noted further decreased range of motion on repetition due to pain.  The examiners also noted problems with usual daily activities, including sports, exercise, and recreational activities.  In addition, the Veteran has noted problems with extended sitting, lying, or standing.  The Board finds it significant, however, that the treatment records throughout the appellate process overall indicate no evidence of atrophy or loss of muscle tone.  Both examiners attributed the Veteran's limitation of motion on examination to pain, including any decreased range of motion on repetition.  Thus, the Veteran's restricted activities are mainly due to painful motion, which is already part of the consideration of his current 40 percent rating.  Indeed, the current 40 percent rating is for favorable ankylosis of the entire thoracolumbar spine or for forward flexion of less than 30 degrees.  As the Veteran does not have favorable ankylosis of the entire thoracolumbar spine and has flexion of no less than 20 degrees, the current 40 percent rating clearly contemplates and encompasses the Veteran's degree of functional loss.  With respect to the Veteran's neuropathy symptoms, he has some decreased muscle strength and decreased reflexes.  However, the Veteran has normal sensation and there is no wasting of the lower extremity muscles, which indicates that he retains the ability to use these muscles in a close to normal fashion and that he, in fact, does so.  Thus, while the Veteran has certain neurological manifestations, primarily pain, weakness, numbness, and tingling, this is compensated by the separate 10 percent rating.

The Veteran's functional loss does not warrant a greater rating than already awarded.  The Veteran has limitation of motion, but this is compensated by the current ratings.  There is no wasting of the back or lower extremity muscles, which indicates that he retains the ability to use these muscles in a close to normal fashion and that he, in fact, does so.  The Veteran denied any incapacitating episodes and he has never been prescribed bed rest by a physician.  Again, the Veteran's spine is not ankylosed.

In sum, the General Rating Formula for Diseases and Injuries of the Spine would not result in a rating higher than 40 percent for the Veteran's low back disability for the reasons discussed in detail above, or a rating greater than 10 percent for the right lower extremity neurological symptoms for the entire appellate period and the left lower extremity neurological symptoms prior to October 16, 2006, or a compensable rating for the left lower extremity neurological symptoms from October 16, 2006 addressed above.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected low back or lower extremity radiculopathy disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's back and lower extremity radiculopathy disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports pain that causes limitation of motion and makes extended sitting, standing, or lying difficult and that the pain radiates into his lower extremity.  As discussed above, the Veteran's 40 percent rating under DC 5242 is for his limited motion and the 10 percent ratings under DC 8520 are to compensate for the pain and other neurological symptoms in the lower extremities.  Thus, the Veteran's current schedular ratings under DCs 5242 and 8520 are adequate to fully compensate him for his disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to a disability rating in excess of 40 percent for degenerative disc disease, L5-S1, is denied.

During the entire appellate time period, entitlement to a separate evaluation of 10 percent for a low back disability, to include degenerative disc disease at L5-S1, under DC 8520 for mild, incomplete paralysis of the right sciatic nerve, is granted, subject to the laws and regulations governing the payment of monetary awards.

From September 13, 2006 through October 15, 2009, entitlement to a separate evaluation of 10 percent for a low back disability, to include degenerative disc disease at L5-S1, under DC 8520 for mild, incomplete paralysis of the left sciatic nerve, is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


